DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2021 has been entered.
Status of Claims 
Claims 1-20 of U.S. Application No. 15/921472 filed on 01/12/2021 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed01/12/2021. Claims 1, 11, & 20 are presently amended. Claims 1-20 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous rejections under 35 U.S.C. § 112(b): the amendments to the claims overcome the previous 35 USC § 112(b) rejection. Therefore, the previous 35 USC § 112(b) rejection is withdrawn.

In regards to the previous rejections under 35 U.S.C. § 103: Applicant’s arguments with respect to the independent claim(s) have been considered but are moot because the new US 2019/0049262A1 (“Grimm”).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-8, 11-17, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9296299B2 (“Ricci”), in view of US 2019/0049262A1 (“Grimm”), further in view of US 10049328B2 (“Jiang”).
As per claim 1 Ricci discloses
A system comprising (see at least Ricci, Fig.1 & col. 9 lines 20-25: vehicle monitoring system 100. The vehicle monitoring system 100 includes a vehicle200, an insurance entity 300, one or more optional servers 404 and storage 408):
one or more sensors configured to collect information concerning driving characteristics associated with operation of a vehicle by a human and representing an environment of the human or traffic surrounding the human (see at least Ricci, col. 9 lines 28-38: The vehicle 200 comprised one or more perimeter sensors 204, one or more G-force sensors 208, one or more proximity sensors 212; one or more controllers/processors & col. 9 lines 61-67: The vehicle 200 is equipped with one or more perimeter sensors 204 that detect the vehicles proximity to one or more other objects. These perimeter sensors can be one or more of optical, capacitive, infrared, photoelectric, Doppler-based, Eddy-current based, laser based, magnetic, video, infrared, radar based, ultrasonic based technologies, or the like. In general, any sensor that is capable of detecting one or more nearby objects can be used as a perimeter sensor 204 as discussed herein. These perimeter sensors can be located in one or more locations on a vehicle and are capable of sensing the proximity of the vehicle 204 to one or more other objects.);
a memory containing computer-readable instructions for evaluating the information concerning driving characteristics collected by the one or more sensors for one or more patterns (see at least Ricci, col. 10 lines 7-10: The G-force sensors 208 are able to detect G-forces upon, for example, acceleration, deceleration, or cornering, with this information being recordable in cooperation with the 10 controller 216 and storage 232. & col. 17 lines 25-37 the behavior sensor module 248 can analyze any one or more of the portions of stored data and develop a driver reputation based on that 30 analysis. & col. 4 lines 60-65: a vehicle operator may obtain a lower reputation if that vehicle operator is known to drive erratically, make sudden stops, avoid using signals, and/or constantly speeding through school zones, and the like.); and
a processor configured to: 
read the computer-readable instructions from the memory, evaluate the driving characteristics collected by the one or more sensors for the one or more patterns correlatable with a driving style of the human (see at least Ricci, col. 7 lines 5-8: The term "computer-readable medium" as used herein refers to any tangible storage and/or transmission medium that participate in providing instructions to a processor for execution.),
characterize aspects of the driving style of the human based on the one or more patterns (see at least Ricci, col. 17 lines 25-37 the behavior sensor module 248 can analyze any one or more of the portions of stored data and develop a driver reputation based on that 30 analysis. & col. 22 lines 37-45 one or more portions of 40 the vehicle data are analyzed. Next, in step S720, a reputation value is developed and stored based on the analysis of the data. & col. 9 lines 61-67: The vehicle 200 is equipped with one or more perimeter sensors 204 that detect the vehicles proximity to one or more other objects. These perimeter sensors can be one or more of optical, capacitive, infrared, photoelectric, Doppler-based, Eddy-current based, laser based, magnetic, video, infrared, radar based, ultrasonic based technologies, or the like. In general, any sensor that is capable of detecting one or more nearby objects can be used as a perimeter sensor 204 as discussed herein. These perimeter sensors can be located in one or more locations on a vehicle and are capable of sensing the proximity of the vehicle 204 to one or more other objects. & col. 4 lines 60-65: a vehicle operator may obtain a lower reputation if that vehicle operator is known to drive erratically, make sudden stops, avoid using signals, and/or constantly speeding through school zones, and the like.),
record data representing an environment of the human or traffic surrounding the human, the environment comprising a current environment recorded by the one or more sensors (see at least Ricci, col. 9 lines 61-67: The vehicle 200 is equipped with one or more perimeter sensors 204 that detect the vehicles proximity to one or more other objects. These perimeter sensors can be one or more of optical, capacitive, infrared, photoelectric, Doppler-based, Eddy-current based, laser based, magnetic, video, infrared, radar based, ultrasonic based technologies, or the like. In general, any sensor that is capable of detecting one or more nearby objects can be used as a perimeter sensor 204 as discussed herein. These perimeter sensors can be located in one or more locations on a vehicle and are capable of sensing the proximity of the vehicle 204 to one or more other objects. & col. 10 lines 15-30: For example, the proximity sensors 212 can cooperate with the GPS module 220, and communicate with a central repository (not shown) which tracks a current location of all vehicles. Knowing the current location of all vehicles, the proximity sensor 212, cooperating with the GPS module 220, could determine the vehicles that are in close proximity to the vehicle 200. In a similar manner, using any of the above-described sensor technologies, proximity sensors 212 could detect the presence of one or more other vehicles that are near the vehicle 200 and optionally record detailed information such as distance from the vehicle 200, approach speed, departure speed, or the like. & col. 11 lines 57-67: In conjunction with this detection, a GPS module 220 can record the current vehicle location, time of day, date information, and any other information related to the vehicles trip, in storage 232. Furthermore, controller 216 can enable a data collection mode for any one or more of the sensors and modules discussed herein such that data logging can also commence. As discussed above, and during operation of the vehicle, one or more of perimeter data, G-force data, proximity data, GPS data, biometric data, vehicle data, including, for example, braking data, acceleration data, turn signal data, light data, radio data, entertainment system data, Bluetooth® data, etc., passenger data, and mileage data are collected from the appropriate sensors and stored in the storage.).
Ricci does not explicitly disclose
identifying previous driving characteristics associated with the environment,
characterize aspects of the driving style of the human based on the one or more patterns and the previous driving characteristics,
the aspects represented a predicted driving behavior of the human based on the environment, and 
transmit driving information including the driving style of the human to a nearby vehicle within a predefined distance, the nearby vehicle adjusting current operations in response to receiving the driving information.
Grimm teaches
identifying previous driving characteristics associated with the environment (see at least Grimm, para. [0008]: Vehicle data may be composed of the operating states for various vehicle systems of the motor vehicle during the current trip, such as stability control active/ inactive, GPS available/unavailable, adaptive cruise control (ACC) active/inactive, etc. Driver data may be composed of the driver-specific operating characteristics for various driving variables of the driver during the current trip, such as defensive or aggressive driver, tendency to speed and/or tailgate, number of driving violations, etc. Driver data may also include contextual data such as an indication of whether or not the current trip is on or off commute, in a familiar or an unfamiliar location, and/or a frequent or infrequent trip type. para. [0011]: determining current trip characteristics including vehicle data and driver data for a current trip of the motor vehicle; determining previous trip characteristics for one or more previous trips of the motor vehicle corresponding to the current trip; analyzing the received operational data with the current trip characteristics and the previous trip characteristics to determine a predicted trip duration and/or a predicted trip route; & para. [0031]: Trip characteristics for such previous trips of a motor vehicle 10 may include a respective start time, a respective start location, a respective trip duration, and/or a respective destination location for each of the previous trips. From this information, the method 100 submits vehicle location and context data, at process block 109, to the remotely located VPS system 30 and to a resident electronic user interface (EUI), such as AV telematics unit 18 of FIG. 1.),
characterize aspects of the driving style of the human based on the one or more patterns  (see at least Grimm, para. [0020-0022]: In a characterization of time scenario, the system may correlate current time (trip duration) to: previous trips to determine typical start and end times; VPS crowd-sensed traffic and environment to determine timeliness along route; crowd-sensed historical trip data, e.g., to determine if the driver on the current trip will likely be "running early" or will be "on time" or may be "running late," under various scenarios.)
(see at least Grimm, para. [0011]: determining current trip characteristics including vehicle data and driver data for a current trip of the motor vehicle; determining previous trip characteristics for one or more previous trips of the motor vehicle corresponding to the current trip; receiving, via the vehicle communications system over the distributed computer network from a vehicle participatory sensing system aggregating data from multiple participative vehicles, operational data for the current trip as sensed by the participative vehicles; analyzing the received operational data with the current trip characteristics and the previous trip characteristics to determine a predicted trip duration and/or a predicted trip route;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci to incorporate the teachings of identifying previous driving characteristics associated with the environment and characterize aspects of the driving style of the human based on the one or more patterns and the previous driving characteristics of Grimm in order to help enable intelligent adaptations to the HMI based on time and location context using data that is derived from vehicle sensors (see at least Grimm, para. [0005]). 
Jiang teaches
the aspects represented a predicted driving behavior of the human based on the environment (see at least Jiang, col. 6 lines 20-56: A driving style element may refer to a driving speed of a vehicle, a distance between two vehicles, a deceleration rate of a vehicle, or a distance for deceleration (from deceleration to complete stop). A driving style element may further refer to a frequency of changing lanes, a speed of changing lanes, or a turning angle of changing lanes. In one embodiment, analysis module 122 performs an analysis on driving style information 123 to determine a driving style of a particular driving area, which may be defined as a part of driving area information 125. A driving area may be a city, a block of a city, a block of a suburban, a segment of a highway, or an intersection, etc. For each of the driving areas, analysis module 122 identifies the driving style elements of the vehicles that are located within the driving area, performs an analysis on the driving style elements, and determines a driving style based on the analysis for that driving area. Analysis module 122 then identifies the autonomous vehicles that are located within the corresponding driving area based on vehicle map 124. Analysis module 122 then transmits the driving style to the autonomous vehicles that are still located within the driving area at the point in time.), and
transmit driving information including the driving style of the human to a nearby vehicle within a predefined distance, the nearby vehicle adjusting current operations in response to receiving the driving information (see at least Jiang, col. 3 lines 5-17: According to another aspect of the invention, instead of sending the driving style elements to a centralized server, the autonomous vehicles that are located within a predetermined proximity or driving area may exchange the driving style elements over a wireless network (e.g., a wireless local area network or WLAN) to allow each of the autonomous vehicles to determine a driving style itself based on the driving style elements observed by each autonomous vehicle itself and other autonomous vehicles nearby. That is, each autonomous vehicle aggregates the driving style elements observed by all autonomous vehicles in the area to determine a driving style to adopt.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci to incorporate the teachings of the aspects represented a predicted driving behavior of the human based on the environment, and transmit driving information including the driving style of the human to a nearby vehicle within a Jiang so vehicles can still connect even when a network connection to a centralized server is unavailable (see at least Jiang, col. 3 lines 15-17). 

As per claim 2 Ricci discloses
wherein the information concerning driving characteristics includes identifiable metrics regarding how the human operates the vehicle including one or a combination of vehicle speed, vehicle acceleration, vehicle location, braking force, braking deceleration, vehicle speed relative to speed limit, vehicle speed in construction zones, vehicle speed in school zones, lane departures, relative speed to a vehicle driving ahead, relative distance to a vehicle driving ahead, and relative acceleration to a vehicle driving ahead (see at least Ricci, col. 11 line 57-68 & col. 12 line 1-5: during operation of the vehicle, one or more of perimeter data, G-force data, proximity data, GPS data, biometric data, vehicle data, including, for example, braking data, acceleration data, turn signal data).

As per claim 3 Ricci discloses
wherein the aspects of the driving style of the human include the one or more patterns or tendencies derived from the information concerning driving characteristics including one or a combination of rapid acceleration and braking, following within a predefined distance, dangerously changing lanes or changing lanes without signaling, drifting out of a traffic lane, exceeding the speed limit, driving well under the speed limit, accelerating from stops slower than a predefined rate, braking within a predetermined time from a late braking threshold, a number, severity, and timing of traffic accidents, and a number, severity, and timing of traffic violations (see at least Ricci, col. 11 line 57-68 & col. 12 line 1-5: during operation of the vehicle, one or more of perimeter data, G-force data, proximity data, GPS data, biometric data, vehicle data, including, for example, braking data, acceleration data, turn signal data, col.2 line 50-55 G-force sensors (to detect rapid acceleration, hard turns, etc.), perimeter sensors (to detect close-calls with other vehicles and/or stationary objects, inattention while changing lanes).

As per claim 4 Ricci discloses
wherein the processor is located onboard the vehicle, and wherein the system further includes a transmitter for transmitting the aspects of the driving style of the human to a nearby vehicle or to a remote server (see at least Ricci, col. 9 lines 28-39: The vehicle 200 comprised one or more perimeter sensors 204, one or more G-force sensors 208, one or more proximity sensors 212; one or more controllers/processors 216; col. 12 lines 14-17: this information can optionally be forwarded to one or more other destinations, such as servers 404 and storage 408, to the interrogator 504, and the like, as discussed hereinafter. col. 12 lines 18-20: can transmit its information to one or more other entities, such as the insurance company).

As per claim 5 Ricci discloses
wherein the transmitter is configured to transmit the aspects of the driving style of the human to the remote server, and wherein the remote server is configured to transmit the aspects of the driving style of the human to a nearby vehicle (see at least Ricci, col. 18 lines 20-25: driver desires to associate reputation information with another vehicle, that other vehicle is initially identified. This can be via one or more of the proximity sensor, via Bluetooth®, & col. 18 lines 30-38: instead of this reputation information being forwarded to the other vehicle, the reputation information is stored in storage 232, and at a later time, and in cooperation with the communication module 236, sent to, for example, a central repository that can optionally be queried by one or more entities.).

As per claim 6 Ricci discloses
wherein the processor is located on a nearby vehicle, and 
wherein the system further includes a transmitter on the vehicle for transmitting the information concerning driving characteristics to the processor located on the nearby vehicle. (see at least Ricci, col. 18 lines 21-28: driver desires to associate reputation information with another vehicle, that other vehicle is initially identified. This can be via one or more of the proximity sensor, via Bluetooth®… Having identified the vehicle with which reputation information is to be associated, a user than selects an appropriate reputation value which is sent or otherwise associated with the identified vehicle. & col. 25 lines 25-42)

As per claim 7 Ricci does not explicitly disclose
wherein the processor is located at a remote server, and wherein the system further includes a transmitter on the vehicle for transmitting the information concerning driving characteristics to the processor located at the remote server.
Jiang teaches
wherein the processor is located at a remote server, and wherein the system further includes a transmitter on the vehicle for transmitting the information concerning driving characteristics to the processor located at the remote server (see at least Jiang, col. 2 lines 52-57: The autonomous vehicle transmits the driving style elements to a centralized remote server over a network.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci to incorporate the teachings of wherein the processor is located at a remote server, and wherein the system further includes a transmitter on the vehicle for transmitting the information concerning driving characteristics to the processor located at the remote server of Jiang to decide whether to adopt a certain driving style to follow traffic (see at least Jiang, col. 3 lines 15-17). 

As per claim 8 Ricci discloses
wherein the remote server is configured to transmit the characterizing aspects of the driving style of the human to a nearby vehicle (see at least Ricci, col. 18 lines 20-25: driver desires to associate reputation information with another vehicle, that other vehicle is initially identified. This can be via one or more of the proximity sensor, via Bluetooth®, & lines 30-38: instead of this reputation information being forwarded to the other vehicle, the reputation information is stored in storage 232, and at a later time, and in cooperation with the communication module 236, sent to, for example, a central repository that can optionally be queried by one or more entities.).

As per claim 11 Ricci discloses
A method comprising:
collecting information concerning driving characteristics associated with operation of a vehicle by a human (see at least Ricci, col. 9 lines 28-38: The vehicle 200 comprised one or more perimeter sensors 204, one or more G-force sensors 208, one or more proximity sensors 212; one or more controllers/processors);
recording data representing an environment of the human or traffic surrounding the human (see at least Ricci, col. 9 lines 28-38: The vehicle 200 comprised one or more perimeter sensors 204, one or more G-force sensors 208, one or more proximity sensors 212; one or more controllers/processors & col. 9 lines 61-67: The vehicle 200 is equipped with one or more perimeter sensors 204 that detect the vehicles proximity to one or more other objects. These perimeter sensors can be one or more of optical, capacitive, infrared, photoelectric, Doppler-based, Eddy-current based, laser based, magnetic, video, infrared, radar based, ultrasonic based technologies, or the like. In general, any sensor that is capable of detecting one or more nearby objects can be used as a perimeter sensor 204 as discussed herein. These perimeter sensors can be located in one or more locations on a vehicle and are capable of sensing the proximity of the vehicle 204 to one or more other objects.);
the environment comprising a current environment recorded by one or more sensors of the vehicle (see at least Ricci, col. 9 lines 61-67: The vehicle 200 is equipped with one or more perimeter sensors 204 that detect the vehicles proximity to one or more other objects. These perimeter sensors can be one or more of optical, capacitive, infrared, photoelectric, Doppler-based, Eddy-current based, laser based, magnetic, video, infrared, radar based, ultrasonic based technologies, or the like. In general, any sensor that is capable of detecting one or more nearby objects can be used as a perimeter sensor 204 as discussed herein. These perimeter sensors can be located in one or more locations on a vehicle and are capable of sensing the proximity of the vehicle 204 to one or more other objects. & col. 10 lines 15-30: For example, the proximity sensors 212 can cooperate with the GPS module 220, and communicate with a central repository (not shown) which tracks a current location of all vehicles. Knowing the current location of all vehicles, the proximity sensor 212, cooperating with the GPS module 220, could determine the vehicles that are in close proximity to the vehicle 200. In a similar manner, using any of the above-described sensor technologies, proximity sensors 212 could detect the presence of one or more other vehicles that are near the vehicle 200 and optionally record detailed information such as distance from the vehicle 200, approach speed, departure speed, or the like. & col. 11 lines 57-67: In conjunction with this detection, a GPS module 220 can record the current vehicle location, time of day, date information, and any other information related to the vehicles trip, in storage 232. Furthermore, controller 216 can enable a data collection mode for any one or more of the sensors and modules discussed herein such that data logging can also commence. As discussed above, and during operation of the vehicle, one or more of perimeter data, G-force data, proximity data, GPS data, biometric data, vehicle data, including, for example, braking data, acceleration data, turn signal data, light data, radio data, entertainment system data, Bluetooth® data, etc., passenger data, and mileage data are collected from the appropriate sensors and stored in the storage.),
evaluating the information concerning driving characteristics for one or more patterns correlatable with a driving style of the human (Ricci, col. 18 lines 14-18: this information could also be evaluated by one or more of the interrogator 504, insurance company 300, or other entity to assess with determining the particular driver's driving habits.); and
characterize aspects of the driving style of the human based on the one or more patterns (see at least Ricci, col. 17 lines 25-37 the behavior sensor module 248 can analyze any one or more of the portions of stored data and develop a driver reputation based on that 30 analysis. & col. 22 lines 37-45 one or more portions of 40 the vehicle data are analyzed. Next, in step S720, a reputation value is developed and stored based on the analysis of the data. & col. 9 lines 61-67: The vehicle 200 is equipped with one or more perimeter sensors 204 that detect the vehicles proximity to one or more other objects. These perimeter sensors can be one or more of optical, capacitive, infrared, photoelectric, Doppler-based, Eddy-current based, laser based, magnetic, video, infrared, radar based, ultrasonic based technologies, or the like. In general, any sensor that is capable of detecting one or more nearby objects can be used as a perimeter sensor 204 as discussed herein. These perimeter sensors can be located in one or more locations on a vehicle and are capable of sensing the proximity of the vehicle 204 to one or more other objects. & col. 4 lines 60-65: a vehicle operator may obtain a lower reputation if that vehicle operator is known to drive erratically, make sudden stops, avoid using signals, and/or constantly speeding through school zones, and the like.).
Ricci does not explicitly disclose
identifying previous driving characteristics associated with the environment,
characterizing aspects of the driving style of the human based on the one or more patterns and the previous driving characteristics,
the aspects represented a predicted driving behavior of the human based on the environment, and 
transmit driving information including the driving style of the human to a nearby vehicle within a predefined distance, the nearby vehicle adjusting current operations in response to receiving the driving information.
Grimm teaches
identifying previous driving characteristics associated with the environment (see at least Grimm, para. [0008]: Vehicle data may be composed of the operating states for various vehicle systems of the motor vehicle during the current trip, such as stability control active/ inactive, GPS available/unavailable, adaptive cruise control (ACC) active/inactive, etc. Driver data may be composed of the driver-specific operating characteristics for various driving variables of the driver during the current trip, such as defensive or aggressive driver, tendency to speed and/or tailgate, number of driving violations, etc. Driver data may also include contextual data such as an indication of whether or not the current trip is on or off commute, in a familiar or an unfamiliar location, and/or a frequent or infrequent trip type. para. [0011]: determining current trip characteristics including vehicle data and driver data for a current trip of the motor vehicle; determining previous trip characteristics for one or more previous trips of the motor vehicle corresponding to the current trip; analyzing the received operational data with the current trip characteristics and the previous trip characteristics to determine a predicted trip duration and/or a predicted trip route; & para. [0031]: Trip characteristics for such previous trips of a motor vehicle 10 may include a respective start time, a respective start location, a respective trip duration, and/or a respective destination location for each of the previous trips. From this information, the method 100 submits vehicle location and context data, at process block 109, to the remotely located VPS system 30 and to a resident electronic user interface (EUI), such as AV telematics unit 18 of FIG. 1.),
characterizing aspects of the driving style of the human based on the one or more patterns (see at least Grimm, para. [0020-0022]: In a characterization of time scenario, the system may correlate current time (trip duration) to: previous trips to determine typical start and end times; VPS crowd-sensed traffic and environment to determine timeliness along route; crowd-sensed historical trip data, e.g., to determine if the driver on the current trip will likely be "running early" or will be "on time" or may be "running late," under various scenarios.)
(see at least Grimm, para. [0011]: determining current trip characteristics including vehicle data and driver data for a current trip of the motor vehicle; determining previous trip characteristics for one or more previous trips of the motor vehicle corresponding to the current trip; receiving, via the vehicle communications system over the distributed computer network from a vehicle participatory sensing system aggregating data from multiple participative vehicles, operational data for the current trip as sensed by the participative vehicles; analyzing the received operational data with the current trip characteristics and the previous trip characteristics to determine a predicted trip duration and/or a predicted trip route;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci to incorporate the teachings of identifying previous driving characteristics associated with the environment and characterizing aspects of the driving style of the human based on the one or more patterns and the previous driving characteristics of Grimm in order to help enable intelligent adaptations to the HMI based on time and location context using data that is derived from vehicle sensors (see at least Grimm, para. [0005]).
Jiang teaches
the aspects represented a predicted driving behavior of the human based on an environment of the human or traffic surrounding the human (see at least Jiang, col. 6 lines 20-56: A driving style element may refer to a driving speed of a vehicle, a distance between two vehicles, a deceleration rate of a vehicle, or a distance for deceleration (from deceleration to complete stop). A driving style element may further refer to a frequency of changing lanes, a speed of changing lanes, or a turning angle of changing lanes. In one embodiment, analysis module 122 performs an analysis on driving style information 123 to determine a driving style of a particular driving area, which may be defined as a part of driving area information 125. A driving area may be a city, a block of a city, a block of a suburban, a segment of a highway, or an intersection, etc. For each of the driving areas, analysis module 122 identifies the driving style elements of the vehicles that are located within the driving area, performs an analysis on the driving style elements, and determines a driving style based on the analysis for that driving area. Analysis module 122 then identifies the autonomous vehicles that are located within the corresponding driving area based on vehicle map 124. Analysis module 122 then transmits the driving style to the autonomous vehicles that are still located within the driving area at the point in time.), and
transmit driving information including the driving style of the human to a nearby vehicle within a predefined distance, the nearby vehicle adjusting current operations in response to receiving the driving information (see at least Jiang, col. 3 lines 5-17: According to another aspect of the invention, instead of sending the driving style elements to a centralized server, the autonomous vehicles that are located within a predetermined proximity or driving area may exchange the driving style elements over a wireless network (e.g., a wireless local area network or WLAN) to allow each of the autonomous vehicles to determine a driving style itself based on the driving style elements observed by each autonomous vehicle itself and other autonomous vehicles nearby. That is, each autonomous vehicle aggregates the driving style elements observed by all autonomous vehicles in the area to determine a driving style to adopt.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci to incorporate the teachings of the aspects represented a predicted driving behavior of the human based on the environment, and transmit Jiang so vehicles can still connect even when a network connection to a centralized server is unavailable (see at least Jiang, col. 3 lines 15-17). 

As per claim 12 Ricci discloses
wherein the information concerning driving characteristics is collected by one or more sensors onboard the vehicle (see at least Ricci, col. 9 lines 28-38: The vehicle 200 comprised one or more perimeter sensors 204, one or more G-force sensors 208, one or more proximity sensors 212; one or more controllers/processors).

As per claim 13 Ricci discloses
wherein the information concerning driving characteristics includes identifiable metrics regarding how the human operates the vehicle including one or a combination of vehicle speed, vehicle acceleration, vehicle location, braking force, braking deceleration, vehicle speed relative to speed limit, vehicle speed in construction zones, vehicle speed in school zones, lane departures, relative speed to a vehicle driving ahead, relative distance to a vehicle driving ahead, and relative acceleration to a vehicle driving ahead. (see at least Ricci, col. 11 lines 57-68 & col. 12 lines 1-5: during operation of the vehicle, one or more of perimeter data, G-force data, proximity data, GPS data, biometric data, vehicle data, including, for example, braking data, acceleration data, turn signal data)

As per claim 14 Ricci discloses
 (see at least Ricci, col. 11 lines 57-68 & col. 12 lines 1-5: during operation of the vehicle, one or more of perimeter data, G-force data, proximity data, GPS data, biometric data, vehicle data, including, for example, braking data, acceleration data, turn signal data, col. 2 lines 50-55: G-force sensors (to detect rapid acceleration, hard turns, etc.), perimeter sensors (to detect close-calls with other vehicles and/or stationary objects, inattention while changing lanes)

As per claim 15 Ricci discloses
wherein the evaluating and the characterizing occur onboard the vehicle (see at least Ricci, col. 17 lines 25-31: the behavior sensor module 248 can analyze any one or more of the portions of stored data and develop a driver reputation based on that 30 analysis).

As per claim 16 Ricci discloses
further including sharing, with a nearby vehicle or a remote server, the information concerning driving characteristics associated with operation of a vehicle by a human, and the evaluating and the characterizing occur on the nearby vehicle (see at least Ricci, col. 17 lines 64-67: the reputation information could be updated or supplemented 65 with reputation information received from one or more other drivers. & col. 18 lines 1-18: a first driver sees a second driver that appears to be obeying all laws and appropriately uses signals, and waves after they change lanes, the second driver could provide feedback to them, the feedback indicating that they are a good, courteous driver).

As per claim 17 Ricci discloses
further including sharing the aspects of the driving style of the human with a human driver of a nearby vehicle (see at least Ricci, col. 18 lines 19-28: driver desires to associate reputation information with another vehicle, that other vehicle is initially identified. This can be via one or more of the proximity sensor, via Bluetooth®).

As per claim 20 Ricci discloses
A non-transitory machine readable medium storing instructions that, when executed on a computing device, cause the computing device to perform a method comprising (see at least Ricci, col. 25 lines 61-67: partially implemented in software that can be stored on a non-transitory storage medium, executed on programmed general-purpose computer with the cooperation of a controller and memory, a special purpose computer):
collecting information concerning driving characteristics associated with operation of a vehicle by a human (see at least Ricci, col. 9 lines 28-38: The vehicle 200 comprised one or more perimeter sensors 204, one or more G-force sensors 208, one or more proximity sensors 212; one or more controllers/processors);
recording data representing an environment of the human or traffic surrounding the human (see at least Ricci, col. 9 lines 28-38: The vehicle 200 comprised one or more perimeter sensors 204, one or more G-force sensors 208, one or more proximity sensors 212; one or more controllers/processors & col. 9 lines 61-67: The vehicle 200 is equipped with one or more perimeter sensors 204 that detect the vehicles proximity to one or more other objects. These perimeter sensors can be one or more of optical, capacitive, infrared, photoelectric, Doppler-based, Eddy-current based, laser based, magnetic, video, infrared, radar based, ultrasonic based technologies, or the like. In general, any sensor that is capable of detecting one or more nearby objects can be used as a perimeter sensor 204 as discussed herein. These perimeter sensors can be located in one or more locations on a vehicle and are capable of sensing the proximity of the vehicle 204 to one or more other objects.);
the environment comprising a current environment recorded by one or more sensors of the vehicle (see at least Ricci, col. 9 lines 61-67: The vehicle 200 is equipped with one or more perimeter sensors 204 that detect the vehicles proximity to one or more other objects. These perimeter sensors can be one or more of optical, capacitive, infrared, photoelectric, Doppler-based, Eddy-current based, laser based, magnetic, video, infrared, radar based, ultrasonic based technologies, or the like. In general, any sensor that is capable of detecting one or more nearby objects can be used as a perimeter sensor 204 as discussed herein. These perimeter sensors can be located in one or more locations on a vehicle and are capable of sensing the proximity of the vehicle 204 to one or more other objects. & col. 10lines 15-30: For example, the proximity sensors 212 can cooperate with the GPS module 220, and communicate with a central repository (not shown) which tracks a current location of all vehicles. Knowing the current location of all vehicles, the proximity sensor 212, cooperating with the GPS module 220, could determine the vehicles that are in close proximity to the vehicle 200. In a similar manner, using any of the above-described sensor technologies, proximity sensors 212 could detect the presence of one or more other vehicles that are near the vehicle 200 and optionally record detailed information such as distance from the vehicle 200, approach speed, departure speed, or the like. & col. 11 lines 57-67: In conjunction with this detection, a GPS module 220 can record the current vehicle location, time of day, date information, and any other information related to the vehicles trip, in storage 232. Furthermore, controller 216 can enable a data collection mode for any one or more of the sensors and modules discussed herein such that data logging can also commence. As discussed above, and during operation of the vehicle, one or more of perimeter data, G-force data, proximity data, GPS data, biometric data, vehicle data, including, for example, braking data, acceleration data, turn signal data, light data, radio data, entertainment system data, Bluetooth® data, etc., passenger data, and mileage data are collected from the appropriate sensors and stored in the storage.);
evaluating the driving characteristics for one or more patterns correlatable with a driving style of the human (see at least Ricci, col. 18 lines 14-18: this information could also be evaluated by one or more of the interrogator 504, insurance company 300, or other entity to assess with determining the particular driver's driving habits.); and
characterizing aspects of the driving style of the human (see at least Ricci, col. 17 lines 25-37 the behavior sensor module 248 can analyze any one or more of the portions of stored data and develop a driver reputation based on that 30 analysis. & col. 22 lines 37-45 one or more portions of 40 the vehicle data are analyzed. Next, in step S720, a reputation value is developed and stored based on the analysis of the data. & col. 9 lines 61-67: The vehicle 200 is equipped with one or more perimeter sensors 204 that detect the vehicles proximity to one or more other objects. These perimeter sensors can be one or more of optical, capacitive, infrared, photoelectric, Doppler-based, Eddy-current based, laser based, magnetic, video, infrared, radar based, ultrasonic based technologies, or the like. In general, any sensor that is capable of detecting one or more nearby objects can be used as a perimeter sensor 204 as discussed herein. These perimeter sensors can be located in one or more locations on a vehicle and are capable of sensing the proximity of the vehicle 204 to one or more other objects. & col. 4 lines 60-65: a vehicle operator may obtain a lower reputation if that vehicle operator is known to drive erratically, make sudden stops, avoid using signals, and/or constantly speeding through school zones, and the like.).
Ricci does not explicitly disclose
identifying previous driving characteristics associated with the environment,
characterizing aspects of the driving style of the human based on the one or more patterns and the previous driving characteristics,
the aspects represented a predicted driving behavior of the human based on the environment, and 
transmit driving information including the driving style of the human to a nearby vehicle within a predefined distance, the nearby vehicle adjusting current operations in response to receiving the driving information.
Grimm teaches
identifying previous driving characteristics associated with the environment (see at least Grimm, para. [0008]: Vehicle data may be composed of the operating states for various vehicle systems of the motor vehicle during the current trip, such as stability control active/ inactive, GPS available/unavailable, adaptive cruise control (ACC) active/inactive, etc. Driver data may be composed of the driver-specific operating characteristics for various driving variables of the driver during the current trip, such as defensive or aggressive driver, tendency to speed and/or tailgate, number of driving violations, etc. Driver data may also include contextual data such as an indication of whether or not the current trip is on or off commute, in a familiar or an unfamiliar location, and/or a frequent or infrequent trip type. para. [0011]: determining current trip characteristics including vehicle data and driver data for a current trip of the motor vehicle; determining previous trip characteristics for one or more previous trips of the motor vehicle corresponding to the current trip; analyzing the received operational data with the current trip characteristics and the previous trip characteristics to determine a predicted trip duration and/or a predicted trip route; & para. [0031]: Trip characteristics for such previous trips of a motor vehicle 10 may include a respective start time, a respective start location, a respective trip duration, and/or a respective destination location for each of the previous trips. From this information, the method 100 submits vehicle location and context data, at process block 109, to the remotely located VPS system 30 and to a resident electronic user interface (EUI), such as AV telematics unit 18 of FIG. 1.),
characterizing aspects of the driving style of the human based on the one or more patterns (see at least Grimm, para. [0020-0022]: In a characterization of time scenario, the system may correlate current time (trip duration) to: previous trips to determine typical start and end times; VPS crowd-sensed traffic and environment to determine timeliness along route; crowd-sensed historical trip data, e.g., to determine if the driver on the current trip will likely be "running early" or will be "on time" or may be "running late," under various scenarios.)
and the previous driving characteristics (see at least Grimm, para. [0011]: determining current trip characteristics including vehicle data and driver data for a current trip of the motor vehicle; determining previous trip characteristics for one or more previous trips of the motor vehicle corresponding to the current trip; receiving, via the vehicle communications system over the distributed computer network from a vehicle participatory sensing system aggregating data from multiple participative vehicles, operational data for the current trip as sensed by the participative vehicles; analyzing the received operational data with the current trip characteristics and the previous trip characteristics to determine a predicted trip duration and/or a predicted trip route;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci to incorporate the teachings of identifying previous driving characteristics associated with the environment and characterizing aspects of the driving style of the human based on the one or more patterns and the previous driving characteristics of Grimm in order to help enable intelligent adaptations to the HMI based on time and location context using data that is derived from vehicle sensors (see at least Grimm, para. [0005]).
Jiang teaches
the aspects represented a predicted driving behavior of the human based on an environment of the human or traffic surrounding the human (see at least Jiang, col. 6 lines 20-56: A driving style element may refer to a driving speed of a vehicle, a distance between two vehicles, a deceleration rate of a vehicle, or a distance for deceleration (from deceleration to complete stop). A driving style element may further refer to a frequency of changing lanes, a speed of changing lanes, or a turning angle of changing lanes. In one embodiment, analysis module 122 performs an analysis on driving style information 123 to determine a driving style of a particular driving area, which may be defined as a part of driving area information 125. A driving area may be a city, a block of a city, a block of a suburban, a segment of a highway, or an intersection, etc. For each of the driving areas, analysis module 122 identifies the driving style elements of the vehicles that are located within the driving area, performs an analysis on the driving style elements, and determines a driving style based on the analysis for that driving area. Analysis module 122 then identifies the autonomous vehicles that are located within the corresponding driving area based on vehicle map 124. Analysis module 122 then transmits the driving style to the autonomous vehicles that are still located within the driving area at the point in time.), and
transmit driving information including the driving style of the human to a nearby vehicle within a predefined distance, the nearby vehicle adjusting current operations in response to receiving the driving information (see at least Jiang, col. 3 lines 5-17: According to another aspect of the invention, instead of sending the driving style elements to a centralized server, the autonomous vehicles that are located within a predetermined proximity or driving area may exchange the driving style elements over a wireless network (e.g., a wireless local area network or WLAN) to allow each of the autonomous vehicles to determine a driving style itself based on the driving style elements observed by each autonomous vehicle itself and other autonomous vehicles nearby. That is, each autonomous vehicle aggregates the driving style elements observed by all autonomous vehicles in the area to determine a driving style to adopt.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci to incorporate the teachings of the aspects represented a predicted driving behavior of the human based on the environment, and transmit driving information including the driving style of the human to a nearby vehicle within a predefined distance, the nearby vehicle adjusting current operations in response to receiving the driving information of Jiang so vehicles can still connect even when a network connection to a centralized server is unavailable (see at least Jiang, col. 3 lines 15-17).

Claims 9 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci, in view of Grimm, in view of Jiang, and further in view of US 9754501B2 (“Stenneth”).
As per claim 9 Ricci does not explicitly disclose
wherein the processor is further configured to automatically generate a warning communicable to a human operating the nearby vehicle based on a preferred driving experience of the human operating the nearby vehicle.
Stenneth teaches
wherein the processor is further configured to automatically generate a warning communicable to a human operating the nearby vehicle based on a preferred driving experience of the human operating the nearby vehicle (see at least Stenneth, col. 4 lines 14-20: driving profile is stored in an "automotive cloud" from which all or a portion of the driving profile may be downloaded to the vehicle ( e.g., to an onboard memory of the vehicle & col. 18 lines 9-22: The data thus collected may be used to (a) provide a heat map indicative of segments in which vehicles tend to deviate from EDB and/or (b) provide warning to other road users when TDB deviates from EDB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci to incorporate the teachings of wherein the processor is further configured to automatically generate a warning communicable to a human operating the nearby vehicle based on a preferred driving experience of the human operating the nearby vehicle of Stenneth in order to mitigate unsafe driving and placing other drivers at risk (see at least Stenneth, col. 18 lines 30-35).


As per claim 18 Ricci does not explicitly disclose
further including automatically generating a warning communicable to a human operating a nearby vehicle based on a preferred driving experience of the human operating the nearby vehicle.
Stenneth teaches
further including automatically generating a warning communicable to a human operating a nearby vehicle based on a preferred driving experience of the human operating the nearby vehicle (see at least Stenneth, col. 4 lines 14-20: driving profile is stored in an "automotive cloud" from which all or a portion of the driving profile may be downloaded to the vehicle ( e.g., to an onboard memory of the vehicle & col. 18 lines 9-22: The data thus collected may be used to (a) provide a heat map indicative of segments in which vehicles tend to deviate from EDB and/or (b) provide warning to other road users when TDB deviates from EDB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci to incorporate the teachings of further including automatically generating a warning communicable to a human operating a nearby vehicle based on a preferred driving experience of the human operating the nearby vehicle of Stenneth in order to mitigate unsafe driving and placing other drivers at risk (see at least Stenneth, col. 18 lines 30-35).

Claim 10 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci, in view of Grimm, in view of Jiang, and further in view of US 2019/0047584A1 (“Donnelly”).
As per claim 10 Ricci does not explicitly disclose

Donnelly teaches
wherein the processor is further configured to automatically identify one or more options for adjusting an operation of the nearby autonomous vehicle based on a preferred driving experience of an occupant of the nearby autonomous vehicle (see at least Donnelly, para.[0034]: passenger input data can be specific to a particular passenger event. As used herein, the term "event" refers to a discrete occurrence or action during an autonomous vehicle driving session. Example events can include picking-up a passenger, dropping off a passenger, a turn, an acceleration, a deceleration, a stop, other vehicle actions, interactions with external objects, para. [0037]: the passenger input data and associated vehicle data can be received and analyzed in real-time as the autonomous vehicle operates, para. [0040]: In some implementations, the vehicle parameter adjustment can include a specific vehicle parameter to adjust (e.g., an operating parameter such as vehicle speed or stop duration) and/or an adjustment amount (e.g., a change in a deceleration rate or decrease in a stop duration). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci to incorporate the teachings of wherein the processor is further configured to automatically identify one or more options for adjusting an operation of the nearby autonomous vehicle based on a preferred driving experience of an occupant of the nearby autonomous vehicle of Donnelly in order to adjust autonomous vehicle operating parameters in response to passenger feedback (see at least Donnelly, para. [0005]).

As per claim 19 Ricci does not explicitly disclose
further including automatically identifying one or more options for adjusting an operation of a nearby autonomous vehicle based on a preferred driving experience of an occupant of the nearby autonomous vehicle.
Donnelly teaches
further including automatically identifying one or more options for adjusting an operation of a nearby autonomous vehicle based on a preferred driving experience of an occupant of the nearby autonomous vehicle (see at least Donnelly, para.[0034]: passenger input data can be specific to a particular passenger event. As used herein, the term "event" refers to a discrete occurrence or action during an autonomous vehicle driving session. Example events can include picking-up a passenger, dropping off a passenger, a turn, an acceleration, a deceleration, a stop, other vehicle actions, interactions with external objects, para. [0037]: the passenger input data and associated vehicle data can be received and analyzed in real-time as the autonomous vehicle operates, para. [0040]: In some implementations, the vehicle parameter adjustment can include a specific vehicle parameter to adjust (e.g., an operating parameter such as vehicle speed or stop duration) and/or an adjustment amount (e.g., a change in a deceleration rate or decrease in a stop duration). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci to incorporate the teachings of further including automatically identifying one or more options for adjusting an operation of a nearby autonomous vehicle based on a preferred driving experience of an occupant of the nearby autonomous vehicle of Donnelly in order to adjust autonomous vehicle operating parameters in response to passenger feedback (see at least Donnelly, para. [0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628.  The examiner can normally be reached on Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.